Citation Nr: 9924460	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a fracture of the left femur, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, currently 
evaluated as 30 percent disabling.

3.  Determination of proper initial rating for tinnitus.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran served on active duty from February 1946 to February 
1949 and from March 1949 to March 1953.

In addition, the Board notes that, in a September 1997 
statement submitted by the veteran's representative, the 
representative requested on behalf of the veteran 
consideration of various claims of service connection, on a 
direct and secondary bases, for several disorders, including 
depression, substance abuse, anxiety disorder and psychosis.  
In further support of the claims, the representative 
indicated that the veteran had been treated at the Mental 
Health Department and the Adult Care Day Group of the VA 
Medical Center in Wade Park, Michigan.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, these matters are referred to 
the RO for appropriate action.


REMAND

The veteran's current service-connected disabilities include 
residuals of a fracture of the left femur, rated 10 percent 
under Diagnostic Code 5255; residuals of a head injury with 
brain concussion, fracture of the right frontal bone, and 
anxiety, rated 30 percent under Diagnostic Codes 8045 and 
9304; and tinnitus of the right ear, rated 10 percent under 
Diagnostic Code 6260.  He contends that the disabilities at 
issue are more disabling than currently evaluated.  He also 
asserts, in essence, that his service-connected disabilities 
prelude his ability to engage in substantially gainful 
employment.

A review of the record shows that, in April 1999, additional 
evidence was submitted to the Board.  Specifically, the Board 
received copies of two articles titled "Guides to the 
Evaluation of Permanent Impairment, 4th edition" and 
"Rehabilitation Resources," a medical questionnaire 
completed by Dr. Saha, and a September 1997 medical statement 
from Ronald E. Wilson, D.P.M. 

The additional evidence in question has not been reviewed by 
the RO in connection with the claims in appellate status, nor 
is there a written waiver from the veteran of such RO 
consideration as required by 38 C.F.R. § 20.1304(c) (1998).  
Therefore, the veteran's claims must be remanded to the RO 
for review of the additional evidence and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. §§ 19.9, 
20.1304 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake a review of 
the entire evidence now of record 
including the recently submitted copies 
of two articles titled "Guides to the 
Evaluation of Permanent Impairment, 4th 
edition" and "Rehabilitation 
Resources," a medical questionnaire 
completed by Dr. Saha, and a September 
1997 letter from Ronald E. Wilson, 
D.P.M.

2.  After undertaking any further 
development deemed appropriate in view 
of the above evidence recently 
associated with the claims file, the RO 
should readjudicate the issues prepared 
and certified for appellate review as 
reported on the title page.

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which addresses the additional evidence 
in question.  A reasonable period of 
time for a response should be provided.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.  He 
is, however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


